Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 10/29/2021.  Claims  1-11 and 16  are pending and  are considered on the merits.

Claim Interpretation
	These claims are drawn to a method of administering plasminogen to prevent, slow, or treating a disease or condition “wherein said disease or condition is associated with an overexpression of PAI-1”.   This reads as an intended result of the method steps.  MPEP 2111.04 state:
a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"
These limitations are not afforded significant patentable weight and art reading on the method steps of the claim will also read on the intended results since the same steps should yield the same results.  
	Therefore, methods of treating the disease of claims 6-9 with effective amounts of plasminogen, will also teach treating the overexpression of PAI-1 since administering the same compound for the same disease should achieve the same results.
	This same rational also applies the intended results nested inside the wherein clauses of claims 2, 5, and 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10 and 16  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 11154595, with priority to Dec. 15, 2016).
Li teach administering various forms of plasminogen to treat pulmonary fibrosis, including idiopathic pulmonary fibrosis in a non-plasminogen-deficient subject (see claims 1, 4, and 23). He also teaches that plasminogen can be administered for COPD, pulmonary injury, or pulmonary lesion (see claims 17, 19, and 22). It is understood from the plain language, that a subject that is not plasminogen deficient has a normal plasminogen activity level. Li also teaches combining the plasminogen with anti-fibrosis drug (see claims 1, 6, and 7) to treat pulmonary fibrosis.
Therefore claims 1-6, 8-10, and 16 are anticipated by Li. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dotti et al. (WO 01/58476).
Dotti et al. teach administering plasminogen to treat Alzheimer’s disease (pg. 4, lines 5-10). 
Therefore claims 1, 2, 5, and 7 are anticipated by Dotti et al. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 8-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 11154595, with priority to Dec. 15, 2016) in view of Noble et al. (Eur Respir J 2016; 47: 243–253).
Li teach administering various forms of plasminogen to treat pulmonary fibrosis, including idiopathic pulmonary fibrosis in a non-plasminogen-deficient subject (see claims 1, 4, and 23). He also teaches that plasminogen can be administered for COPD, pulmonary injury, or pulmonary lesion (see claims 17, 19, and 22). It is understood from the plain language, that a subject that is not plasminogen deficient has a normal plasminogen activity level.  Therefore, it would be obvious that a non-plasminogen 
Li also teaches combining the plasminogen with anti-fibrosis drug (see claims 1, 6, and 7) to treat pulmonary fibrosis.  However, he does not expressly recite pirfenidone.  This is obvious in view of Noble et al. who teach that pirfenidone is a suitable antifibrotic agent suitable for treating idiopathic pulmonary fibrosis (Noble, Abstract).  It would be obvious to include pirfenidone with plasminogen since both are suitable for treating the same disease (MPEP 2144.06 I and MPEP 2143 I (A) and (D)). 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699